Citation Nr: 1019331	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  99-09 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to service connection for costrochondritis.

4.  Entitlement to service connection for a lumbar spine 
disability. 

5.  Entitlement to a disability rating higher than 10 percent 
for residuals of a right ankle fracture.  



REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J.G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981 
and from January 1991 to October 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

In May 1999 the Veteran and his spouse testified before a 
Decision Review Officer (DRO) at the RO.  A transcript of 
that hearing is of record.  

In February 2005 the Board affirmed the RO's denial of these 
claims.  The appellant appealed this case to the U.S. Court 
of Appeals for Veterans Claims (Veterans Court).  In 
September 2006, the Veterans Court granted a joint motion for 
remand of the Veteran and the Secretary of Veterans' Affairs 
(the Parties), vacated the February 2005 Board decision, and 
remanded the matter to the Board for compliance with the 
instructions in the joint motion.  

In July 2007 the Board remanded the matter to the RO for 
additional development.  The case has been returned to the 
Board for appellate review.  

In an April 2010 writing, the Veteran's representative listed 
as one of the questions at issue "Entitlement to service 
connection for rhinitis."  It is unclear to the Board 
whether he is raising a claim of entitlement to service 
connection for rhinitis.  If he is, then, as there is no 
indication that the RO has adjudicated such a claim, the 
Board does not have jurisdiction to address the issue.  
Hence, the Board refers the matter of a possible claim for 
service connection to the RO for rhinitis for appropriate 
action.  

The issues of entitlement to service connection are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's service connected residual right ankle 
fracture, claimed as right leg disability does not result in 
more than moderate limitation of motion of his right ankle 
and does not result in moderate or greater foot injury.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent disabling 
for residual right ankle fracture, claimed as right leg 
disability, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5271, 5284 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Service connection was established for residuals of a right 
ankle fracture in a February 1998 rating decision and the RO 
assigned a noncompensable disability rating.  In a September 
2009 rating decision, the RO assigned a 10 percent disability 
rating, effective July 27, 1995, the date of the Veteran's 
claim for service connection for an ankle disability.  

This appeal arises from the decision in which the RO granted 
service connection and assigned an initial rating was 
assigned for the Veteran's ankle disability.  In such cases 
the Board must consider whether different ratings are 
appropriate for different periods of time based on the facts 
found, a process known as "staging the ratings."  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The RO has rated this disability under the criteria for 
limitation of motion of the ankle, found at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Because there has been 
mention of related symptoms involving the calcaneus, the 
Board has also considered the criteria for other foot 
injuries.  

As to limitation of motion of the ankle, moderate limitation 
is rated 10 percent disabling and marked limitation is rated 
as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  As to foot injuries, moderate, moderately severe, and 
severe foot injuries are rated as 10, 20, and 30 percent 
disabling, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  

Normal range of motion of the ankle is from 0 to 20 degrees 
of dorsiflexion and from 0 to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R. § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997). 

During the 1999 DRO hearing, the Veteran testified that on 
days when the weather is bad his ankle hurts when he walks, 
that he has numbness in the leg, constant cramping, cannot 
control that part of his body, and can feel it up to the 
center of his back.  Id. at 14.  He also testified that if he 
were to try to support his weight on the right foot he would 
fall down.  Id. at 15.  

Service treatment records do not provide any favorable 
evidence as to the rating to be assigned for the Veteran's 
service connected right ankle disability.  Although he 
sprained his ankle during service and was placed in a cast 
for a period of time, as reflected in the service treatment 
records, at separation clinical evaluation of his lower 
extremities and feet were normal.  Moreover, under the facts 
of this case, the severity of the Veteran's disability since 
he filed his claim for service connection in July 1995 is 
reflected in records from 1994 forward.  

Clinical findings noted in VA records from December 1994 to 
February 1995 include that the Veteran had full range of 
motion of his lower extremities, with no atrophies.  He 
reported cramps in his right calf.  An orthopedic consult 
report documents that he had tenderness of the lateral 
anterior right ankle but with full range of motion and no x-
ray evidence of fracture

This is evidence against assigning a rating higher than 10 
percent for his right ankle disability because the evidence 
is not that of a moderate foot injury or of any limitation of 
motion of the ankle or of any pain on motion.  

In February 1996 VA first afforded the Veteran an examination 
of his ankle.  He reported cramps in his right ankle as well 
as pain on squatting, running or jumping.  X-rays from 
February and April 1995 were normal.  There was no swelling 
or deformity of the Veteran's right ankle.  Range of motion 
was 0 degrees of dorsiflexion and 30 degrees of plantar 
flexion.  There was no crepitus.  He could stand, squat, rise 
on his toes and heels, pronate and supinate - all without 
pain.  There was no instability of the ankle.  He had 
tenderness to palpation on the right ankle lateral malleolus 
and soft tissue swelling.  He was diagnosed as having 
residual of a right ankle fracture.  

This is evidence against assigning a rating higher than 10 
percent for his service connected right ankle disability.  He 
was able to execute operations that would cause his ankle to 
go through significant motion without evidence of any pain.  
Taken together his 30 degrees of plantar flexion and 0 
degrees of dorsiflexion is not motion so limited that the 
Board considers it to be more than moderate limitation of 
motion of the ankle.  There is no evidence of even a moderate 
foot injury.  

In 1999 he again underwent VA examination of his ankle.  This 
report also states that x-rays showed no bone or joint 
pathology but did show slight narrowing of the ankle mortise.  
The Veteran reported a history of pain, weakness, swelling, 
stiffness, heat, redness, instability or given way, locking, 
fatiguability, lack of endurance, etc.  On the day of the 
examination the Veteran referred to moderate right ankle 
lateral aspect pain with radiation to the plantar aspect of 
the foot and the lower back.  He also stated that he had 
occasional foot cramps.  No flare-ups were noted.  

Physical examination revealed dorsiflexion to 10 degrees and 
plantar flexion to 45 degrees, with no pain on motion.  With 
regard to objective evidence of lack of endurance, pain, 
fatigue, weakness, etc, the examiner stated that this was not 
applicable.  Given that the Veteran had no pain on motion, 
the reasonable conclusion from the finding of lack of 
applicability is that he had none of the other factors listed 
either.  

These results are evidence against the Veteran's claim for a 
rating higher than 10 percent.  His range of motion of the 
right ankle was even greater than previously measured and is 
not evidence of more than slight limitation of motion.  The 
examiner specifically noted that there was no pain on motion 
and referred to fatigue, weakness, lack of endurance etc., 
thus taking into account the "DeLuca factors."  Even 
considering application of 38 C.F.R. § 4.40 and § 4.45 - the 
"DeLuca" factors - these examination findings warrant no 
more than a 10 percent rating for moderate limitation of 
motion of his right ankle.  The Veteran's report of pain 
radiating to other parts of his foot is not evidence of other 
than an ankle injury and is not evidence that any rating 
should be assigned for a foot injury.  

In August 2009, VA again afforded the Veteran an examination 
of his right ankle and foot.  Subjective history provided by 
the Veteran was that he had pain, fatigability, and a giving 
way sensation, all worse on ambulation.  He reported flare-
ups of 3 to 4 times per month, lasting several hours and 
aggravated by prolonged standing and ambulation.  He had no 
hospitalizations.  The Veteran is able to ambulate for 30 
minutes.  

Physical examination revealed tenderness and swelling of the 
lateral malleoli but no edema.  He limped on his right foot, 
but there were no callosities indicative of abnormal weight 
bearing.  He was diagnosed with a right foot strain of 
moderate severity with no evidence of fractures.  

As to the Veteran's ankle, the examiner noted that he had a 
sprain during service and no x-rays have ever shown a 
fracture.  On examination he was found to have mediolateral 
instability of the ankle.  There was no ankylosis.  Range of 
motion of the right ankle was measured as 0 to 35 degrees of 
plantar flexion with pain over the last 10 degrees.  The 
examiner stated that the Veteran had a functional loss of 10 
degrees of plantar flexion due to pain.  Dorsiflexion was 
measured as form 0 to 10 degrees with pain over 10 degrees.  
The examiner stated that functional loss of dorsiflexion due 
to pain was 0 degrees.  

The examiner thus provided specific findings with regard to 
DeLuca and those findings show that a rating higher than 10 
percent is not warranted.  

X-rays of the right ankle showed no evidence of fracture or 
dislocation.  There was a slight widening of the ankle 
mortise, medially.  

The examiner diagnosed right ankle strain with no evidence of 
fractures, of moderate severity.  The examiner also stated 
that the Veteran likely has a ligament strain as evidenced by 
the widening of the ankle mortise seen on x-rays.  

Again, this is evidence against assigning a disability rating 
higher than 10 percent.  There is no evidence that the 
Veteran has ever had an injury of his foot or anything other 
than soft tissue injuries of his ankle, whether strains or 
sprains.  Hence, there is no evidence or basis for assigning 
a rating for a foot injury.  His ankle disability results in 
no more than moderate limitation of motion.  Even taking into 
account the DeLuca factors, which amount to limitation due to 
pain to no less than 0 to 25 degrees of plantar flexion and 0 
to 10 degrees of dorsiflexion, the Veteran still retains 
nearly half of the normal range of motion.  The examiner 
characterized the Veteran's disability as of moderate 
severity.  Taking the comment of the examiner together with 
the findings on examination, the Board finds that the 
Veteran's service connected right ankle disability does not 
approximate marked limitation of motion.  

The Board has taken into account the Veteran's reports of 
flare-ups but these reports must be taken together with all 
of the evidence of record.  The Veteran's reports of the 
severity of his disability have, over the years, been shown 
to be exaggerated.  For example, in 1999 he testified that 
his ankle disability was so severe that he could not squat, 
yet, the evidence shows that he can do so.  

Taking all of the evidence of record together, the 
preponderance of evidence is against assigning higher than 
the 10 percent schedular rating already assigned for the 
Veteran's service connected right ankle disability.  

Also considered by the Board is whether referral for a rating 
outside of the schedule is warranted.  To accord justice in 
an exceptional case where the scheduler standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Although the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
That being said, the Board must address referral under 38 
C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

More recently, the Veterans Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Veterans Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

Here, the symptoms that the Veteran has described, along with 
the findings during examination reports, are addressed by 
criteria found in the rating schedule, including that found 
at 38 C.F.R. § 4.40 and § 4.45.  The level of disability that 
he has been found to have from such symptoms is also covered 
by the schedule.  There is thus no reason for the Board to go 
past the first step of the Thun analysis.  Of note, is that 
even if the second step was considered, there are simply no 
related factors present in this case.  There is no evidence 
of what could be construed as marked interference with 
employment, he has not had any hospitalizations, and there is 
no evidence of any other similar factors.  Hence referral is 
not warranted.  

In summary, the preponderance of evidence of record is 
against assigning a disability rating higher than 10 percent 
for the Veteran's service connected ankle disability for any 
period of time or for referral for extraschedular 
consideration.  Hence, his appeal as to this issue must be 
denied.  The evidence as to this issue is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Veterans Court held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

VA sent letters to the Veteran in December 2001, March 2004, 
and July 2007 providing him with notice with regard to 
substantiating his claim.  These letters included adequate 
notice as to the evidence necessary to substantiate these 
claims as well as the Veteran's and VA's duties in obtaining 
evidence.  The 2007 letter provided more detailed notice and 
included an explanation of the evidence relevant to 
assignment of disability ratings and effective dates.  

Not all of this notice preceded the initial adjudication by 
the RO.  Hence, there was a timing error in the notice.  
Since content complying notice was provided to the Veteran 
the RO readjudicated his claim in a September 2009 
supplemental statement of the case.  This readjudication, 
along with the meaningful opportunity that the Veteran has 
had to participate effectively in the development of his 
claim, has cured the timing defect.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  Hence, the Veteran has not been prejudiced by any 
defect in notice and the Board need not delay adjudication of 
his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(explaining the rule of prejudicial error in the context of 
VA benefits claims).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

At this point the Board will also discuss the reasons for the 
remand from the Veterans Court in 2006 as stated in the joint 
motion.  

In the September 2006 joint motion, the Parties agreed that a 
remand was necessary for three reasons.  First, so that VA 
could verify the Veteran's current address.  A March 2007 
Report of Contact shows that a VA employee called the 
Veteran's representative and the Veteran's representative 
provided the Veteran's current address.  VA has complied with 
this action agreed upon by the Parties.  

Second, the Parties agreed that a remand was necessary so 
that VA could verify the Veteran's "additional Army Reserve 
duty upon return from the Persian Gulf War."  2006 Joint 
Motion at 3.  The Parties stated as follows:  

The Parties note that the dates for 
Appellant's Army Reserve service are 
relevant because service connection may 
be established for an injury incurred 
during active duty training or from an 
injury incurred during inactive duty 
training.  [citations omitted].  
Appellant's Army Reserve service should 
be verified and his service medical 
records from this period of service 
should be obtained.  

Id. at 4.  

This basis stated in the joint motion is not applicable to 
the claim for an increased rating for the Veteran's ankle 
disability as service connection has already been established 
and there is sufficient evidence of record to rate the 
disability.  The nature and extent of the disability at this 
time is at issue, not during the Veteran's service. 

Moreover, by both the statutory and regulatory language VA's 
duty to assist the Veteran in obtaining evidence applies only 
to relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010), the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) rejected the argument that VA has a duty to 
obtain and review records held by a Federal department or 
agency in every case prior to determine if the records are 
relevant to the Veteran's claim.  

In the instant case, the Veteran has not asserted that he 
sought treatment for his ankle while with the Army Reserves 
after his separation from active service in 1991.  He has 
identified all records of treatment for his ankle disability 
and did not identify records during his reserve duty.  
Therefore, the Board has no duty to obtain any records of 
medical treatment that may exist as far as his claim for a 
higher rating for his right ankle disability.  

The third reason stated in the joint motion for remand to the 
Board was a deficiency in the Board's statement of reasons 
and bases with regard to functional limitation due to pain as 
far as whether a compensable rating was warranted for the 
Veteran's service connected right lower extremity disability.  
The Board addressed that matter in the instant decision.  

After receiving the Veteran's current address in July 2007, 
the AMC sent a letter to the Veteran in July 2007 asking that 
him to either submit any medical reports he had with regard 
to his claims for benefits involving all of the disabilities 
on appeal or to identify the records, fill out the enclosed 
VA FORM 21-4142s, and submit the forms for VA to assist him 
in obtaining the evidence.  In July 2008, and again in April 
2009, the AMC sent letters to the Veteran asking him to 
complete the enclosed VA Form 21-4142 for VA to assist him in 
obtaining evidence from previously identified treatment 
providers.  This corresponds to the actions requested in the 
remand that the Board issued in July 2003 these 2008 letters 
were sent to the address provided by the Veteran's 
representative.  There is no evidence indicating that these 
letters were returned as undelivered or undeliverable.  The 
Veteran did not respond by submission of any evidence or 
completed VA FORM 21-4142.  VA has discharged its duty to 
assist the Veteran in obtaining those or any other records 
which are relevant to the issue decided today.  

VA afforded the Veteran adequate examinations in July 1999 
and August 2009 with regard to his ankle disability.  

The Veteran has not authorized release of any other relevant 
evidence to VA and has not identified any relevant records in 
the possession of a Federal agency or department.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A rating higher than 10 percent disabling for the Veteran's 
right ankle disability is denied.  


REMAND

Lumbar spine disability and costrochondritis

During the June 1999 DRO hearing, the Veteran testified that 
while serving in the Persian Gulf he stepped on a fire hose, 
lost his balance, and fell, twisting his ankle.  1999 DRO 
Hearing Transcript at 12-13.  He testified that he was taken 
to the hospital where his right ankle injury was diagnosed 
and that "after than, I started complaining also about the 
pain in my leg and my back, but, as I said before, my first 
and primary pain at that moment was the leg, which was where 
they [sic] pain was at its worst."  Id. at 13.  He went on 
to testify that he reinjured his ankle from a later fall, 
landing in a sitting position.  Id.  When asked where this 
happened he reported that it happened in Saudi Arabia.  Id.  

He also referred to his claimed back disability as follows:

My back condition, I did not identify it 
at first during the period in the Gulf, 
because, since I suffered from the 
condition that I suffer from in my leg, 
well, the pain was, was so continuous and 
constant in both places and the priority 
at the time was my ankle which was 
inflamed.  Uh, after I came back to 
Puerto Rico, I started noticing that I 
was not able to, to do my functions, even 
run at the "P T' of the company that I 
was in, do the exercises, and I started 
noticing a deficiency in trying to keep 
my balance.  Uh, during the fall which I 
suffered in, in the Gulf, uh, one of them 
was in a sitting position, uh, that fall 
made me, when I was here in Puerto Rico, 
suffer from transient paralyses that have 
lasted form one to 2 months without even 
being able to get out of bed.  

Id. at 9-10.  

He testified that these described symptoms led him to seek 
treatment from a private physician, and then from VA.  Id. at 
10.  

Following his representative's question as to whether he had 
any service in the National Guard or Reserves after his 
return from the Persian Gulf, the Veteran testified that he 
was in the Reserves company when he came back as "I was in 
charge of a platoon and I was in the process of, of receiving 
the equipment and all of that and my responsibility was to be 
there with them.  Once my responsibility with them there was 
over, I was discharged from the service."  Id. at 11.  

The Veteran was separated from active duty on October 19, 
1991.  Army Reserve personnel records show that he was 
discharged in August 1992.  

A report of a July 1999 VA mental disorders examination 
includes the following history:  

"The veteran was an Army reservist for 
16 years and was activated for the 
Persian Gulf War . . . serving from 
2/7/91 to 9/19/91 in South West Asia . . 
. The veteran reports that he fractured 
his right ankle on 5/92 in Saudi Arabia 
needing two casts.  He reports that due 
to that problem he fell and hurt his back 
also."  

Of note is this is an incorrect history.  The Veteran was not 
in Saudi Arabia in 1992 and his ankle injuries, which he 
described in detail, are documented in the service treatment 
records as occurring prior to his separation from active 
service in October 1991.  

In the September 2006 joint motion, the Parties agreed as 
follows:  

The Parties note that the dates for 
Appellant's Army Reserve service are 
relevant because service connection may 
be established for an injury incurred 
during active duty training or from an 
injury incurred during inactive duty 
training.  [citations omitted].  
Appellant's Army Reserve service should 
be verified and his service medical 
records from this period of service 
should be obtained.  

September 2006 Joint Motion at 4.  

The only claims on appeal that involve whether the Veteran is 
entitled to service connection for injuries are the claims 
for disability resulting from costrochondritis (diagnosed 
during a February 1997 VA examination based on a finding of 
"tenderness to palpation on chest constochondral 
cartilages") and a lumbar spine disability.  A remand is 
necessary so that VA can make all necessary efforts to obtain 
the Veteran's Army Reserve medical records because the 
Parties have agreed that the records are relevant as 
indicated above.  

Asthma

During the May 1999 DRO hearing the Veteran testified that he 
did not suffer from asthma prior to service in the Persian 
Gulf and that during his service he did not seek medical 
treatment for the condition.  1999 DRO hearing transcript at 
7.  He reported that two months after his return from the 
Persian Gulf he "could not do the same things I used to do 
easily as I could before.  I got tired often, I was allergic 
to different things, I had difficulties breathing, a lot of 
wheezing uh, strange sound inside me."  Id.  

Service treatment records from the Veteran's 1990-91 period 
of active service do not show any reports of him seeking 
treatment for respiratory symptoms.  Medical examination at 
separation included normal relevant clinical evaluations.  In 
the associated report of medical history the Veteran 
indicated that he either then had or had previously had 
asthma.  On the reverse side of the medical history a 
physician provided noted that the Veteran had suffered from a 
viral illness - not asthma.  

In 1995 the Veteran filled out Persian Gulf Registry Sheet 
and listed, among other conditions, that he had asthma.  An 
associated allergy consultation sheet includes that the 
Veteran had alleged onset of asthma 6 months after returning 
from the Persian Gulf.   Physical examination revealed 
scattered diffuse wheezing.  There is no final diagnosis of 
asthma.  A May 1995 VA pulmonary test report shows that the 
Veteran had mild airflow obstruction with no significant 
response to bronchodilators.  

During the 1999 DRO hearing the Veteran's spouse testified as 
to changes she notice in the Veteran after his return from 
Persian Gulf service.  She reported that he did not exercise 
as he had prior to that service, became fatigued easily and 
had difficulty breathing.  1999 DRO hearing transcript at 16-
18.  

Also submitted by the Veteran is a statement from "A.C." 
who reported that he knew the Veteran prior to the Veteran's 
departure for the Persian Gulf and at that time the Veteran 
was in good health.  A.C. reported that after the Veteran's 
return from service the Veteran was short of breath.  

In a November 1996 statement "M.R.", who identified herself 
as a nurse in the human resources department of a company at 
which the Veteran worked, stated that the Veteran had 
visiting the company first aid station in October, November, 
and December 1991 complaining of respiratory problems.  She 
reported that the Veteran had stated that his chest was tight 
and he could not breathe well.  She also reported that she 
observed him having "some extra effort" while breathing and 
heard him wheezing.  

The Board recognizes that records from an employer's first 
aid station from almost two decades ago are not likely to 
still be in existence.  However, particularly in light of the 
actions of the parties in the joint motion in this case, 
efforts should be made on remand to obtain the records.  

In February 1996, the Veteran underwent a VA general medical 
examination.  He reported that he developed shortness of 
breath in early 1992 noticing that he had more difficulty in 
aerobic activity than previously experienced.  A March 1996 
VA trachea and bronchi examination report documents the 
Veteran's history.  Objective findings included prolonged 
expiratory phase with expiratory wheezes.  He was diagnosed 
with bronchial asthma.  The examiner provided no opinion as 
to whether the diagnosed asthma had onset during the 
Veteran's service.  

VA's duty to assist claimants in substantiating claims 
includes the duty to provide medical examinations if certain 
factors are met.  38 U.S.C.A. § 5103A(d).  Once VA goes down 
the path of providing an examination the examination provided 
must be adequate or, at minimum, VA must inform the claimant 
as to why an adequate examination will not or can not be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
One of the questions at issue in a claim for service 
connection is whether there is a nexus between a claimed 
current disability and a disease or injury incurred during 
active service.  In the instant case, there is evidence from 
a medical professional, the nurse at the company that the 
Veteran worked at after service, that the Veteran had 
wheezing and difficult breathing.  Lay persons have offered 
competent evidence that the Veteran had difficulty breathing 
upon his return from active service.  The 1996 examination 
report indicates that the Veteran was diagnosed with asthma 
at that time.  

The question as to whether the Veteran's diagnosed asthma is 
etiologically related to his service, one of the elements of 
'service connection' in this case, should have been addressed 
by the examiner in 1996.  A medical examiner that stops at 
the point of diagnosing a disease for which the claimant 
bases a request for disability benefits without providing an 
expert opinion as to whether the disease had onset during 
service does not provide an adequate examination.  On remand 
the Veteran should again be afforded a medical examination as 
to his asthma and an opinion, supported by rationale and 
facts, should be provided.  

Psychiatric Disability

In July 1999, the Veteran underwent a VA mental diseases 
examination.  The examiner diagnosed an anxiety disorder, not 
otherwise specified, secondary to his asthma treatment.  The 
examiner provided an opinion that based on the record and the 
Veteran's reported history his anxiety disorder was not 
related to military service.  

To the extent that this report indicates that the Veteran has 
an anxiety disorder secondary to treatment for asthma, it 
ties the issue of service connection for an anxiety disorder 
to the issue of service connection for asthma.  See 38 C.F.R. 
§ 3.310.  Hence, it would be premature for the Board to 
adjudicate the appeal as to service connection for a 
psychiatric disability with the development pending as to his 
claim for service connection for asthma.  The matter should 
therefore be remanded to the RO for readjudication following 
the required development for the asthma claim.  

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to obtain medical 
treatment records from the Veteran's 
Reserve duty.  Document all efforts to 
obtain the records.  Associate all 
obtained records with the claims file.  
Efforts to obtain the records must 
continue until such time as it is 
reasonably certain that the records either 
do not exist or that further efforts to 
obtain the records would be futile.  
38 U.S.C.A. § 5103A(b)(3).  A mere 
statement that further efforts would be 
futile, documented in a memorandum or 
otherwise, is of no value; rather, the 
record must show the efforts made to 
obtain the records such that the Board can 
determine that the statutory duty has been 
met.  

2.  Request that the Veteran either obtain 
records of treatment he received at his 
employer's first aid station in 1991 or 
complete a VA FORM 21-4142 AUTHORIZATION 
AND CONSENT TO RELEASE INFORMATION TO THE 
DEPARTMENT OF VETERANS AFFAIRS (VA) so 
that VA can assist him in obtaining the 
records.  The company is : "Signal 
Transformer"  and the RO / AMC should 
refer to a November 1996 letter associated 
with the claims file for information 
necessary to properly notify the Veteran 
in its request to the Veteran.  

3.  If any of the records described above 
are not obtained, send the Veteran and his 
representative a letter identifying the 
records which were not obtained, 
explaining the efforts that VA made to 
obtain the records, and describing any 
further action to be taken by VA with 
respect to the claims; consistent with 
38 C.F.R. § 3.159(e).  

4.  After the above development is 
completed, ensure that the Veteran is 
provided an opportunity for a VA 
examination with regard to his claim for 
service connection for asthma.  The claims 
file must be provided to the examiner, the 
examiner must review the claims file, 
including a copy of this remand, and the 
claims file must annotate his or her 
report as to whether the claims file was 
reviewed.  The examiner is asked to 
provide an opinion as to the following:  

Whether it is as likely as not (a 50 
percent or greater probability) that the 
Veteran's asthma had onset during his 
active service or was caused by his active 
service.  

The examiner must provide a rationale for 
the opinion reached.  A mere listing of 
facts and a conclusion, without an 
explanation, is not an adequate 
examination.  

4.  Once the above development is 
completed, provide the Veteran with any 
other applicable assistance, as required 
by 38 C.F.R. § 3.159, in substantiating 
his claims.  This assistance should 
include affording him additional 
examinations if such is indicated.  

5.  Then, readjudicate the issues of 
entitlement to service connection for a 
lumbar spine disability, costrochondritis, 
a psychiatric disability, and asthma.  If 
any of the benefits sought are not 
granted, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


